Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim(s) 1, 4, 6-12, 14, 15, 17-20, 24 and 25 is/are pending in this office action.
Claim(s) 1, 4, 6-10 and 17-20 is/are amended.
Claim(s) 24 and 25 is/are new.
Claim(s) 2, 3, 5 13, 16 and 21-23 is/are cancelled.
Claim(s) 1, 4, 7-12, 14, 15, 17, 19-20, 24 and 25 is/are rejected. Claim(s) 2, 3, 5 13, 16 and 21-23 is/are cancelled. This rejection is FINAL.

Response to Arguments
Applicant’s arguments, see pp. 8-12, filed 09-16-2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2016/0378776 issued to Green et al. in view of US Patent No. 9,031,978 issued to Beresniewicz et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, 7-8, 17, 19-20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Publication No. 2016/0378776 issued to Green et al. in view of US Patent No. 9,031,978 issued to Beresniewicz et al. 

Regarding claim 1, Green teaches a computer-implemented method for surfacing at least one location-based messaging group, the method comprising: 
sending geolocation information associated with a location of a client computing device to a group messaging service (Fig. 4, Item 405; ¶42 - user periodically sends the user location information to the social networking system 140); 
sending, from a group messaging application to the group messaging service, a request to identify at least one location-based messaging group accessible by the client computing device based, at least in part, on the location of the client computing device and the limiting request (¶45, wherein the client device provides a search query received by the system 140 to identify one or more groups, where the request includes characteristics of groups specified by the requesting user (e.g. location, topic, connection between the requesting user and users associated with group; ¶54, groups associated with locations within a threshold distance of a location associated with the requesting user (e.g., a current location associated with the requesting user, a hometown associated with the requesting user) (i.e. accessible by the client device)); and
receiving, from the group messaging service, information associated with at least one location-based messaging group for which the location of the client computing device meets a  (¶46, wherein the social networking system 140 determines candidate groups based on at least a location associated with the requestor and locations associated with the groups, e.g. system 140 identifies (information associated with) a geographic region including the location associated with the requesting user and determines 415 candidate groups as groups associated with locations within the geographic region (i.e. location based surfacing threshold (boundary/limit)) including the location associated with the requesting user; ¶54, groups associated with locations within a threshold distance of a location associated with the requesting user (e.g., a current location associated with the requesting user, a hometown associated with the requesting user)); and that is associated with a geographic area corresponding to the selected geographic indicator corresponding to the limiting request to be surfaced on the display of the client computing device (¶36 - group selection module 240 applies one or more rules when selecting groups to select groups satisfying different criteria. For example, the group selection module 240 identifies multiple sets of groups form the group store 230 using various criteria, with each set including groups satisfying one or more criteria associated with the set. Example criteria associated with a set include: a location, a user, information describing additional social networking system users, types of connections between the user and additional users, or any other suitable information); and 
causing display elements for the at least one location based messaging group for which the location of the client computing device meets the location-based surfacing threshold (¶53-54; wherein the social networking system returns the selected groups to the client device associated with the requesting user and presented to the requesting user, including presenting, by the requesting use client device 110 multiple pages each associated with groups, including groups associated with locations within a threshold distance of a location associated with the requesting user (e.g., a current location associated with the requesting user, a hometown associated with the requesting user)).
Green teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate:
surfacing, on a display of the client computing device, a plurality of geographic indicators that, comprise: a city corresponding to the client computing device’s location, and a neighborhood corresponding to the client computing device’s location; 
receiving a limiting request comprising a user selection of one of the plurality of geographic indicators;
and obtaining information about the messaging group that is associated with a geographic area corresponding to the selected geographic indicator corresponding to the limiting request.
Beresniewicz teaches a process sending location information to a server, wherein the location information is used to determine search results (col. 8, ll. 32-42; col. 13, ll. 32-48), wherein Beresniewicz teaches
surfacing, on a display of the client computing device, a plurality of geographic indicators that comprise: a city corresponding to the client computing device’s location, and a neighborhood corresponding to the client computing device’s location (col. 11, ll. 35-52; presenting (surfacing) on a display (interface 700 of Fig. 7, Google map of nearby neighborhoods showing geographic indicators 707-710, e.g. “The Loop” .19 mi away from the user location) where the user can select one of the neighborhoods (or alternative regions such a cities), wherein the list is provided to the user for selection; col. 10, ll. 53-64; Fig 5, determine neighborhood of the device step 520 using received device location 514 and search venues within threshold of device location 516 (i.e. a city) and receive neighborhood (including cities showing on Fig. 7) step 524, wherein the neighborhoods are determined based upon device location information sent to the server, steps 510-514; col. 11, ll. 25-28 location received from the user may be, e.g., a street address, etc.) or a region (e.g., a city, municipality etc.) …may be the user’s device location, … any location may be used; col. 16, ll. 23-41; wherein additional geographical indicators can include cities as well as neighborhoods); 
receiving a limiting request comprising a user selection of one of the plurality of geographic indicators (col. 11, ll. 35-52, wherein the user can select one of the neighborhoods; col. 16, ll. 21-37; wherein the neighborhood can be limiting element to reduce the search results);
and limiting search results to include information that is associated with a geographic area corresponding to the selected geographic indicator corresponding to the limiting request (col. 16, ll. 21-37; wherein the search results are based upon a location based search, but provide additional search parameters which further filter the search results, including user selected neighborhood or other suitable geographical indicators).
It would have been obvious to one of ordinary skill to use Beresniewicz’s suggestion of having geographical limiters to search results provided based upon user’s current location to improve Green’s communication group search system, the combination would have the user be able to select identified neighborhoods from a set of neighborhoods and cities provided in some initial search results to help provide further limited search results based upon the additional search parameters.  The result would be the providing the social networking service in Green with ability to limit the candidate group results to particular neighborhoods which the user has selected from a set of possible neighborhoods to additionally customize which local groups they are discovering thus allowing them to have neighborhood specific groups to choose to interact with.

Regarding claim 17, Green teaches a computer-readable storage device comprising executable instructions that, when executed by one or more processors, assists with surfacing 
sending geolocation information associated with a location of a client computing device to a group messaging service (Fig. 4, Item 405; ¶42 - user periodically sends the user location information to the social networking system 140); 
surfacing, on the display of the client computing device, the one or more location based messaging groups for which the location of the client computing device meets the location-based surfacing threshold (¶53-54; wherein the social networking system returns the selected groups to the client device associated with the requesting user and presented to the requesting user, including presenting, by the requesting use client device 110 multiple pages each associated with groups, including groups associated with locations within a threshold distance of a location associated with the requesting user (e.g., a current location associated with the requesting user, a hometown associated with the requesting user);
sending, to the group messaging service, a request to identify one or more location-based messaging groups accessible by the client computing device based, at least in part, on the location of the client computing device and the limiting request (¶45, wherein the client device provides a search query received by the system 140 to identify one or more groups, where the request includes characteristics of groups specified by the requesting user (e.g. location, topic, connection between the requesting user and users associated with group; ¶54, groups associated with locations within a threshold distance of a location associated with the requesting user (e.g., a current location associated with the requesting user, a hometown associated with the requesting user) (i.e. accessible by the client device)); and
receiving, from the group messaging service, information associated with one or more location-based messaging groups for which the location of the client computing device meets a (¶45, wherein the client device provides a search query received by the system 140 to identify one or more groups, where the request includes characteristics of groups specified by the requesting user (e.g. location, topic, connection between the requesting user and users associated with group; ¶54, groups associated with locations within a threshold distance of a location associated with the requesting user (e.g., a current location associated with the requesting user, a hometown associated with the requesting user) (i.e. accessible by the client device)) and that are within the selected geographic indicator corresponding to the limiting request (¶36 - group selection module 240 applies one or more rules when selecting groups to select groups satisfying different criteria. For example, the group selection module 240 identifies multiple sets of groups form the group store 230 using various criteria, with each set including groups satisfying one or more criteria associated with the set. Example criteria associated with a set include: a location, a user, information describing additional social networking system users, types of connections between the user and additional users, or any other suitable information).
Green teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate:
surfacing, on a display of the client computing device, a plurality of geographic indicators that, comprise: a city corresponding to the client computing device’s location, and a neighborhood corresponding to the client computing device’s location; 
receiving a limiting request comprising a user selection of one of the plurality of geographic indicators;
and obtaining information about the messaging group that is associated with a geographic area corresponding to the selected geographic indicator corresponding to the limiting request.
(col. 8, ll. 32-42; col. 13, ll. 32-48), wherein Beresniewicz teaches
surfacing, on a display of the client computing device, a plurality of geographic indicators, wherein the plurality of geographic indicators comprise: a city corresponding to the client computing device’s location, and a neighborhood corresponding to the client computing device’s location (col. 11, ll. 35-52; presenting (surfacing) on a display (interface 700 of Fig. 7, Google map of nearby neighborhoods showing geographic indicators 707-710, e.g. “The Loop” .19 mi away from the user location) where the user can select one of the neighborhoods (or alternative regions such a cities), wherein the list is provided to the user for selection; col. 10, ll. 53-64; Fig 5, determine neighborhood of the device step 520 using received device location 514 and search venues within threshold of device location 516 (i.e. a city) and receive neighborhood (including cities showing on Fig. 7) step 524, wherein the neighborhoods are determined based upon device location information sent to the server, steps 510-514; col. 11, ll. 25-28 location received from the user may be, e.g., a street address, etc.) or a region (e.g., a city, municipality etc.) …may be the user’s device location, … any location may be used; col. 16, ll. 23-41; wherein additional geographical indicators can include cities as well as neighborhoods); 
receiving a limiting request comprising a selection of one of the plurality of geographic indicators (col. 11, ll. 35-52, wherein the user can select one of the neighborhoods; col. 16, ll. 21-37; wherein the neighborhood can be limiting element to reduce the search results); and 
limiting search results to include information that is associated with a geographic area corresponding to the selected geographic indicator corresponding to the limiting request (col. 16, ll. 21-37; wherein the search results are based upon a location based search, but provide additional search parameters which further filter the search results, including user selected neighborhood or other suitable geographical indicators).
It would have been obvious to one of ordinary skill to use Beresniewicz’s suggestion of having geographical limiters to search results provided based upon user’s current location to improve Green’s communication group search system, the combination would have the user be able to select identified neighborhoods from a set of neighborhoods and cities provided in some initial search results to help provide further limited search results based upon the additional search parameters.  The result would be the providing the social networking service in Green with ability to limit the candidate group results to particular neighborhoods which the user has selected from a set of possible neighborhoods to additionally customize which local groups they are discovering thus allowing them to have neighborhood specific groups to choose to interact with.

Regarding claim 4, Green teaches the computer-implemented method of claim 1, wherein the plurality of geographic indicators determined based on longitude and latitude coordinates corresponding to the location of the client computing device (¶48 - geographic region is a square region with dimensions of 0.1 degrees of latitude and 0.1 degrees of longitude that includes the location associated with the user and that has a density of groups associated with locations within the geographic region). 

Regarding claim 24, Green teaches the computer-implemented method of claim 1, wherein a location-based messaging group comprises at least one computing device that has connected to the location-based messaging group (¶32 - group selection module 240 identifies one or more groups having at least a threshold likelihood of being relevant to a user, allowing the user to more easily identify groups associated with content with which the user is likely to interact or groups including users with which the user is likely to interact of interest. In various embodiments, the group selection module 240 identifies candidate groups for a user having characteristics satisfying one or more criteria and includes the candidate groups in one or more selection processes that select a set of groups to identify to the user).

Regarding claim 25, Green teaches the computer-implemented method of claim 1, wherein a location-based messaging group comprises a container corresponding to the location-based messaging group, and wherein the container is joinable by at least one computing device (¶49 - social networking system 140 includes 420 the candidate groups in one or more selection processes, which may include additional candidate groups satisfying other criteria. In some embodiments, a selection process generates scores associated with each candidate group).

Claims 9, 11, 12, 14, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Publication No. 2016/0378776 issued to Green et al. in view of US Patent Publication No. 2013/0035114 issued to Holden et al. 

Regarding claim 9, Green teaches a system for creating at least one location-based messaging group, the system comprising: 
a memory for storing executable program code (¶58 – general purpose computer contains memory); and 
a processor, functionally coupled to the memory (¶57 – computer processor), the processor being responsive to computer-executable instructions contained in the program code and operative to: 
(Fig. 4, Item 405; ¶42 - user periodically sends the user location information to the social networking system 140).
Green teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate: 
receive, from a group messaging application, a request to create a location-based messaging group, wherein the request comprises a geographic location and a duration of time that the location-based messaging group is to be active; identify, based on the geographic coordinates, a plurality of geographic indicators that the geographic coordinates correspond to, wherein one of the geographic indicators corresponds to a distributed enterprise location; receive, from the group messaging application, a selection of the identity of the distributed enterprise location; and create, based on receiving the selectin of the identity of the distributed enterprise location, a first location-based messaging group at the distributed enterprise location and a second location-based messaging group at a location corresponding to a different location of the distributed enterprise, wherein the distributed enterprise location and the different location of the distributed enterprise have the same entity type, and wherein the first location-based messaging group and the second location-based messaging group are active for the duration of time.
Holden teaches a process sending location information to a server, wherein the location information is used to determine search results (¶31), wherein Holden teaches 
receive, from a group messaging application, a request to create a location-based messaging group, wherein the request comprises a geographic location (¶16-17 formation of new clouds or groups, times that the clouds exists and how it can be associated with one or more venue locations and those venue locations can be businesses) and a duration of time that the location-based messaging group is to be active (¶16 - establishing optional termination criteria to determine when a temporary cloud will end, such as a specific start and end date/time for the cloud, after a specified amount of time without a specified amount and/or type of cloud member activity (e.g., any user check-ins or other activity for a specified period of time));
identify, based on the geographic coordinates, a plurality of geographic indicators that the geographic coordinates correspond to, wherein one of the geographic indicators corresponds to a distributed enterprise location (¶20 - cloud's anchor point/entity, shape and size may be specified in various manners (e.g., by the cloud administrator), and in at least some embodiments may be altered by the administrator at any time. As one illustrative example, a teacher plans to take 27 children on a walking field trip. He equips each child with a school-provided inexpensive wireless networked device (with the appropriate software or hardware) before departure. The teacher establishes a circular cloud, anchored on him, and specifies a cloud radius large enough that the children should not be more than that distance away throughout the field trip. Before departing, the teacher asks all the children to gather within the perimeter and admits them all to the cloud. As the field trip progresses, if any child leaves the boundary of the cloud, the teacher is alerted); 
receive, from the group messaging application, a selection of the identity of the distributed enterprise location (¶17 - a cloud administrator for a cloud virtual group may be one of multiple users in the cloud (e.g., a user who creates the cloud and then joins it). As another example, a cloud administrator for a cloud virtual group may be a user or other entity (e.g., a business or other organization) with one or more associated physical locations, such as for the cloud to include those physical locations (and optionally additional areas)--if the entity is a business, the cloud administrator may, for example, use the cloud to provide offers for the business to users in the cloud who are potential or actual customers of the business, or otherwise provide business-related functionality to such customers); and 
create, based on receiving the selectin of the identity of the distributed enterprise location (¶16 - establish a geographical boundary for the cloud, and may further define various configuration information for the cloud), a first location-based messaging group at the distributed enterprise location and a second location-based messaging group at a location corresponding to a different location of the distributed enterprise, wherein the distributed enterprise location and the different location of the distributed enterprise have the same entity type (¶17 - a cloud administrator for a cloud virtual group may be a user or other entity (e.g., a business or other organization) with one or more associated physical locations), and wherein the first location-based messaging group and the second location-based messaging group are active (¶16 - one or more of the following: establishing optional admission criteria for the cloud to specify which users are allowed to join the cloud, such that a user physically present within the geographical boundary may be allowed to join the cloud and/or that a user that performs one or more specified actions may be allowed to join the cloud, such as actions that may include the user remotely requesting to join the cloud, the user providing a pass code established by the administrator or in another manner; ¶18 - some capabilities for members of a cloud may vary such that cloud members currently within the cloud's geographical boundaries receive access to some capabilities that are not available to cloud members who are not currently within the cloud's geographical boundaries) for the duration of time (¶16 - establishing optional termination criteria to determine when a temporary cloud will end, such as a specific start and end date/time for the cloud, after a specified amount of time without a specified amount and/or type of cloud member activity (e.g., any user check-ins or other activity for a specified period of time)). 


Regarding claim 11, Green teaches the system of claim 9, wherein the request further comprises a range from a geographic boundary corresponding to each of the at least one selected geographic indicators that the location-based message group will be accessible to requesting devices (¶44 -  if at least 75% of distances between locations associated with users in the group are less than 7 miles from the centroid, the social networking system 140 determines 405 the centroid is the location associated with the group. In some embodiments, the social networking system 140 determines 405 the location associated with the group based on distances between locations associated with users in the group that are specified by the users (e.g., hometowns)). 

Regarding claim 14, Green teaches the system of claim 9, wherein each of the plurality of geographic indicators comprises one of: a country, a city, a neighborhood, a geographic region, and a postal code (¶42 - social networking system 140 associates different types of locations with a user, such as a hometown or other location specified by the user and a current location associated with the user). 

(¶21 - entity may post information about itself, about its products or provide other information to users of the online system using a brand page associated with the entity's user profile. Other users of the online system may connect to the brand page to receive information posted to the brand page or to receive information from the brand page. A user profile associated with the brand page may include information about the entity itself, providing users with background or informational data about the entity). 

Regarding claim 23, Green teaches the system of claim 9.
Green teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate: 
wherein each location corresponding to the distributed enterprise has a same entity type.
Holden teaches wherein each location corresponding to the distributed enterprise has a same entity type (¶17 - a cloud administrator for a cloud virtual group may be a user or other entity (e.g., a business or other organization) with one or more associated physical locations, such as for the cloud to include those physical locations (and optionally additional areas)--if the entity is a business, the cloud administrator may, for example, use the cloud to provide offers for the business to users in the cloud who are potential or actual customers of the business, or otherwise provide business-related functionality to such customers).
It would have been obvious to one of ordinary skill to use Holden’s suggestion of establishing criteria to configure clouds for business users within a geographical threshold to improve Green’s communication group search system, the combination would have the user be . 

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Publication No. 2016/0378776 issued to Green et al. in view of US Patent Publication No. 2013/0035114 issued to Holden et al. and in further view of US Patent No. 9,031,978 issued to Beresniewicz et al. 

Regarding claim 10, Green teaches the system of claim 9, wherein the processor is processors are further responsive to the computer-executable instructions contained in the program code and operative to: 
receive, from a requesting client computing device, a request to surface at least one location-based messaging group on a display of the requesting client computing device, wherein the request comprises a current location of the client computing device (¶43 - social networking system 140 may infer a location associated with the user based on content provided to the social networking system 140 by the user or actions performed by the user and communicated to the social networking system 140. For example, the social networking system 140 determines a location associated with a user as a location to which a user checked-in or as a location tagged by the user in content provided to the social networking system 140. In some embodiments, the social networking system 140 determines a location associated with the user as a location associated with certain actions performed by the user and logged by the social networking system 140 (e.g., check-ins) or as a location associated with certain content provided by the user to the social networking system); and
if at least one of the plurality of geographic indicators corresponding to the received current location of the client computing device is a same geographic indicator as one of the selected geographic indicators, cause the created location-based messaging group to be displayed (¶48 - accurately determine 415 candidate groups, in some embodiments, the social networking system 140 modifies one or more dimensions of a geographic region including the location associated with the requesting user based on a density of groups associated with locations within an area of the geographic region. In one embodiment, the social networking system 140 determines a density of groups associated with locations within the geographic region as a ratio of a number of groups associated with locations within the geographic region to an area of the geographic region). 
Green teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate:
determine a plurality of geographic indicators corresponding to the received current location of the client computing device.
Beresniewicz teaches a process sending location information to a server, wherein the location information is used to determine search results (col. 8, ll. 32-42; col. 13, ll. 32-48), wherein Beresniewicz teaches determine a plurality of geographic indicators corresponding to the received current location of the client computing device (col. 11, ll. 25-28 location received from the user may be, e.g., a street address, etc.) or a region (e.g., a city, municipality etc.) …may be the user’s device location, … any location may be used).
It would have been obvious to one of ordinary skill to use Beresniewicz’s suggestion of having geographical limiters to search results provided based upon user’s current location to improve Green’s communication group search system, the combination would have the user be 

Regarding claim 12, Green teaches the system of claim 10, wherein the location-based messaging group is accessible by client devices that are determined to be in a geographic region corresponding to the selected geographic indicators (¶32 -  group selection module 240 identifies candidate groups for a user having characteristics satisfying one or more criteria and includes the candidate groups in one or more selection processes that select a set of groups to identify to the user, as further described below. For example, the group selection module 240 determines locations associated with various groups based on locations associated with users included in the groups and identifies candidate groups as groups associated with locations within a threshold distance of a location associated with the user). 


Claims 6, 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Publication No. 2016/0378776 issued to Green et al. in view of US Patent No. 9,031,978 issued to Beresniewicz et al. and in further view of US Patent Publication No. 2016/0044127 issued to Filner et al.

Regarding claim 6, Green teaches the computer-implemented method of claim 1.
(¶54), however Green does not explicitly indicate: 
However, Filner teaches wherein caching, on the client computing device, information associated with each of the at least one location-based messaging groups for which the location of the client computing device meets the location-based surfacing threshold (¶26-27; ¶33; ¶37-38; ¶48; and ¶56-57 suggests caching social networking information for the client device to be able to use when the network is unavailable).
It would have been obvious to one of ordinary skill to use Filner’s suggestion of accessing cached data for offline use at a later time to improve Green’s communication group search system, the combination would have the user be able to identify cached content by selecting the most suitable content from a set of candidate items to help provide further search results when offline or not connected to a network.  The result would be the providing the social networking service in Green with ability to retrieve content data from locations that were cached previously to allow the user to perform tasks during times that the mobile device does not have access to a communication network (Filner, see ¶05-06).

Regarding claim 7, Green teaches the computer-implemented method of claim 6.
Green teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate:
wherein determining that the client computing device cannot reach the group messaging service; determining that the client computing device is in a new location different than the location sent to the group messaging service.
Beresniewicz teaches a process sending location information to a server, wherein the location information is used to determine search results (col. 8, ll. 32-42; col. 13, ll. 32-48), (Col. 14 ll. 25-30 – device location is not considered and may be set to a previously determined neighborhood);
determining that the client computing device is in a new location different than the location sent to the group messaging service (Col. 14 ll. 35-50 – device location is set by the mobile device and determined if the search location is within the threshold distance of the device for the search; Col. 15 ll. 48-53 – current location is unavailable).
It would have been obvious to one of ordinary skill to use Beresniewicz’s suggestion of having geographical limiters to search results provided based upon user’s current location to improve Green’s communication group search system, the combination would have the user be able to select identified neighborhoods from a set of neighborhoods and cities provided in some initial search results to help provide further limited search results based upon the additional search parameters.  The result would be the providing the social networking service in Green with ability to limit the candidate group results to particular neighborhoods which the user has selected from a set of possible neighborhoods to additionally customize which local groups they are discovering thus allowing them to have neighborhood specific groups to choose to interact with.
Green modified teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate: 
However, Filner teaches updating, based on the client computing device’s new location and the cached information associated with each of the at least one location-based groups, a listing of the at least one location-based messaging groups on the display of the client computing device (¶56-57 teaches that the current location can be used to determine which cached information to display).
(Filner, see ¶05-06).

Regarding claim 8, Green teaches the computer-implemented method of claim 7.
Green modified teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate: 
However, Filner teaches wherein the updating comprises removing each of the at least one location-based messaging groups from the listing for which the new location of the client computing device no longer meets a location-based surfacing threshold (¶42 – suggests that geographic information is used to and related to what items are cached based on the identified current location and based on the state of user places near the current location are listed and others not in proximity is removed see ¶35). 
It would have been obvious to one of ordinary skill to use Filner’s suggestion of accessing cached data for offline use at a later time to improve Green’s communication group search system, the combination would have the user be able to identify cached content by selecting the most suitable content from a set of candidate items to help provide further search results when offline or not connected to a network.  The result would be the providing the social networking service in Green with ability to retrieve content data from locations that were cached previously (Filner, see ¶05-06).

Regarding claim 18, the computer-readable storage device of claim 17.
Green modified teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate: 
However, Filner teaches wherein caching, on the client computing device, information associated with each of the at least one location-based messaging groups for which the location of the client computing device meets the location-based surfacing threshold (¶26-27; ¶33; ¶37-38; ¶48; and ¶56-57 suggests caching social networking information for the client device to be able to use when the network is unavailable).
It would have been obvious to one of ordinary skill to use Filner’s suggestion of accessing cached data for offline use at a later time to improve Green’s communication group search system, the combination would have the user be able to identify cached content by selecting the most suitable content from a set of candidate items to help provide further search results when offline or not connected to a network.  The result would be the providing the social networking service in Green with ability to retrieve content data from locations that were cached previously to allow the user to perform tasks during times that the mobile device does not have access to a communication network (Filner, see ¶05-06).

Regarding claim 19, Green teaches the computer-readable storage device of claim 18, wherein determining that the client computing device cannot reach the group messaging service (¶32 - identifies candidate groups as groups associated with locations within a threshold distance of a location associated with the user); 
(¶44 - specified percentile of the distances between locations associated with users in the group and the centroid is less than or equal to a threshold distance, the social networking system 140 determines 405 the location associated with the group as the centroid).
Green modified teaches providing search queries with parameters and providing filters for limiting the returned groups based upon group characteristics (¶54), however Green does not explicitly indicate: 
updating, based on the client computing device’s new location and the cached information associated with each of the at least one location-based groups, a listing of the at least one location-based messaging groups on the display of the client computing device.
Filner teaches updating, based on the client computing device’s new location and the cached information associated with each of the at least one location-based groups, a listing of the at least one location-based messaging groups on the display of the client computing device (¶56-57 teaches that the current location can be used to determine which cached information to display). 
It would have been obvious to one of ordinary skill to use Filner’s suggestion of accessing cached data for offline use at a later time to improve Green’s communication group search system, the combination would have the user be able to identify cached content by selecting the most suitable content from a set of candidate items to help provide further search results when offline or not connected to a network.  The result would be the providing the social networking service in Green with ability to retrieve content data from locations that were cached previously to allow the user to perform tasks during times that the mobile device does not have access to a communication network (Filner, see ¶05-06).

Regarding claim 20, Green teaches the computer-readable storage device of claim 19.
(¶54), however Green does not explicitly indicate: 
However, Filner teaches wherein the updating comprises removing each of the at least one location-based messaging groups from the listing for which the new location of the client computing device no longer meets a location-based surfacing threshold (¶42 – suggests that geographic information is used to and related to what items are cached based on the identified current location and based on the state of user places near the current location are listed and others not in proximity is removed see ¶35). 
It would have been obvious to one of ordinary skill to use Filner’s suggestion of accessing cached data for offline use at a later time to improve Green’s communication group search system, the combination would have the user be able to identify cached content by selecting the most suitable content from a set of candidate items to help provide further search results when offline or not connected to a network.  The result would be the providing the social networking service in Green with ability to retrieve content data from locations that were cached previously to allow the user to perform tasks during times that the mobile device does not have access to a communication network (Filner, see ¶05-06).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        

























/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458